UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus U.S. Treasury Intermediate Term Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 12/31/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus U.S. Treasury Intermediate Term Fund ANNUAL REPORT December 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 22 Important Tax Information 23 Board Members Information 24 Officers of the Fund 26 FOR MORE INFORMATION Back Cover Dreyfus U.S. Treasury Intermediate Term Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus U.S. Treasury Intermediate Term Fund, covering the 12-month period from January 1, 2016 through December 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over 2016 despite bouts of market volatility stemming from various economic and political developments. In January, stocks declined sharply and long-term interest rates fell in response to sluggish global economic growth, falling commodity prices, and worries following the first increase in short-term U.S. interest rates in nearly a decade. However, equities began a sustained rebound in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies, and commodity prices recovered. After a bout of volatility in June stemming from the United Kingdom’s referendum to leave the European Union, stocks generally continued to climb over the summer. Stock prices moderated in advance of U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality government bonds moved lower over much of the reporting period amid robust investor demand for current income, but yields surged higher after the election due to expectations of rising interest rates. Corporate-backed bonds fared especially well in this environment. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in 2017. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation January 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2016, through December 31, 2016, as provided by Robert Bayston and Nate Pearson, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2016, Dreyfus U.S. Treasury Intermediate Term Fund achieved a total return of 0.50%. 1 In comparison, the fund’s benchmark, the BofA Merrill Lynch Governments, U.S. Treasury 1-10 Years Index (the “Index”), achieved a total return of 1.14% for the same period. 2 U.S. Treasury securities benefited over much of the reporting period from falling long-term interest rates amid robust investor demand, but gains were mostly erased when interest rates climbed in the weeks following the U.S. elections in November. The fund lagged its Index, mainly due to a modestly overweighted position among bonds with 10-year maturities. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. To pursue its goal, the fund invests at least 80% of its net assets plus any borrowings for investment purposes in U.S. Treasury securities. The fund invests in U.S. Treasury bills, notes, and other securities issued or guaranteed by the U.S. government or its agencies or instrumentalities. Because U.S. Treasury bills and notes are backed by the full faith and credit of the U.S. government, they are generally considered among the highest-quality investments available. By investing in these obligations, the fund seeks to maintain a higher credit profile. Of course, the market value of the fund’s securities and the value of fund shares are not insured or guaranteed by the U.S. government. The fund maintains a dollar-weighted average maturity between three and 10 years. Economic and Political Factors Drove Market Performance Investors grew increasingly averse to risks at the start of 2016 due to sluggish growth in international markets, plunging commodity prices, and concerns that a December 2015 increase in short-term U.S. interest rates might weigh on domestic economic growth. Riskier fixed-income securities suffered particularly steep declines in January when the flight to quality intensified, but U.S. Treasury securities and other high-quality sovereign bonds benefited from robust global demand from nervous investors. Market sentiment began to improve in February in response to better-than-expected U.S. economic data and corporate earnings. Investors’ risk appetites continued to expand through the spring when U.S. monetary policymakers refrained from additional rate hikes, commodity prices rebounded, major central banks further eased their monetary policies, and foreign currencies rallied against the U.S. dollar. A referendum in Great Britain to leave the European Union triggered another flight to quality in late June, bolstering investor demand and sending yields of long-term U.S. Treasury securities to historical lows. However, investors’ risk appetites bounced back quickly, and riskier assets continued to gain value amid encouraging economic data over the summer. 3 DISCUSSION OF FUND PERFORMANCE (continued) Yields of U.S. Treasury securities generally climbed and prices fell in the weeks after the U.S. election in November, when investors revised their expectations for fiscal, tax, and monetary policies under a new presidential administration. Intermediate-term Treasuries proved less sensitive to these developments than their long-term counterparts. Fund Strategies Produced Mixed Results Although the fund participated significantly in the Index’s mild gains for the reporting period, its relative performance was undermined to a modest degree by an emphasis on U.S. Treasury securities at the longer end of the intermediate-term spectrum. In addition, the fund’s relative results were constrained by mutual fund fees and expenses that are not reflected in the Index’s performance. Most other fund strategies fared relatively well. An allocation to Treasury Inflation Protected Securities (TIPS) outperformed nominal U.S. Treasury securities when inflation expectations increased over the second half of the year. Indeed, TIPS rallied from depressed levels reached early in the reporting period in an environment of declining commodity prices. We maintained the fund’s average duration in a range that was roughly in line with that of the Index, and our interest rate strategies had little material impact on relative performance. At times during the reporting period, we employed futures contracts to establish the fund’s duration posture. Rising Short-Term Rates Expected The Federal Reserve Board (the “Fed”) implemented its first and only rate hike of 2016 in December, raising the federal funds rate by 0.25 percentage points to between 0.50% and 0.75% in anticipation of stronger labor market conditions and higher inflation. In light of the pro-growth, business-friendly policies of the new presidential administration, which seem likely to add to inflationary pressures, we expect additional rate hikes from the Fed during 2017. Therefore, we have maintained the fund’s neutral duration and an allocation to TIPS, and the fund ended the year with a bias toward higher yielding securities. January 17, 2017 The fund is subject mainly to interest-rate risks. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The performance figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, the fund’s performance would have been lower. 2 Source: Lipper Inc. —The BofA Merrill Lynch Governments, U.S. Treasury 1-10 Years Index is an unmanaged performance benchmark for Treasury securities with maturities of 1-10 years; issues in the index must have par amounts outstanding greater than or equal to $1 billion. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus U.S. Treasury Intermediate Term Fund and the BofA Merrill Lynch Governments, U.S. Treasury 1-10 Years Index (the “Index”) Average Annual Total Returns as of 12/31/16 1 Year 5 Years 10 Years Fund 0.50% 0.34% 2.97% BofA Merrill Lynch Governments, U.S. Treasury 1-10 Years Index 1.14% 1.07% 3.54% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus U.S. Treasury Intermediate Term Fund on 12/31/06 to a $10,000 investment made in the Index on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph takes into account all applicable fees and expenses. The Index is an unmanaged performance benchmark for Treasury securities with maturities of 1-10 years; issues in the Index must have par amounts outstanding greater than or equal to $1 billion. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Treasury Intermediate Term Fund from July 1, 2016 to December 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .61%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS December 31, 2016 Bonds and Notes - 96.2% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) U.S. Government Agencies - 1.9% Residual Funding Corp. Principal STRIP, Bonds 0.00 10/15/19 1,180,000 a U.S. Government Agencies/Mortgage-Backed - .0% Government National Mortgage Association I: 6.00%, 1/15/33 19,227 22,244 6.50%, 5/15/26 7,840 8,962 U.S. Government Securities - 94.3% U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 1,658,183 b 1,673,420 U.S. Treasury Notes 0.88 3/31/18 5,275,000 5,268,728 U.S. Treasury Notes 1.13 6/15/18 1,650,000 1,651,774 U.S. Treasury Notes 0.75 7/31/18 6,205,000 c 6,171,660 U.S. Treasury Notes 1.25 11/15/18 1,250,000 1,251,852 U.S. Treasury Notes 0.88 6/15/19 1,890,000 1,869,817 U.S. Treasury Notes 0.75 7/15/19 4,340,000 c 4,276,002 U.S. Treasury Notes 0.88 9/15/19 220,000 217,036 U.S. Treasury Notes 1.00 11/30/19 2,700,000 c 2,666,550 U.S. Treasury Notes 1.50 5/31/20 2,010,000 2,002,899 U.S. Treasury Notes 1.25 3/31/21 5,480,000 5,349,538 U.S. Treasury Notes 3.13 5/15/21 2,795,000 2,943,258 U.S. Treasury Notes 1.13 7/31/21 4,515,000 4,360,863 U.S. Treasury Notes 1.13 9/30/21 2,235,000 c 2,153,789 U.S. Treasury Notes 1.50 3/31/23 6,230,000 5,980,177 U.S. Treasury Notes 1.63 5/31/23 2,575,000 2,485,071 U.S. Treasury Notes 1.38 9/30/23 2,315,000 c 2,189,666 U.S. Treasury Notes 1.63 2/15/26 545,000 508,549 U.S. Treasury Notes 1.63 5/15/26 1,100,000 1,024,331 U.S. Treasury Notes 1.50 8/15/26 1,495,000 c 1,372,827 Total Bonds and Notes (cost $57,489,440) Short-Term Investments - 3.4% Yield at Date of Purchase (%) Maturity Date Principal Amount ($) Value ($) U.S. Treasury Bills (cost $1,997,448) 0.40 4/27/17 2,000,000 7 STATEMENT OF INVESTMENTS (continued) Other Investment - 1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $917,396) 917,396 d Total Investments (cost $60,404,284) 101.2% Liabilities, Less Cash and Receivables (1.2%) Net Assets 100.0% STRIP—Separate Trading of Registered Interest and Principal of Securities a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. c Security, or portion thereof, on loan. At December 31, 2016, the value of the fund’s securities on loan was $14,061,452 and the value of the collateral held by the fund was $14,388,335, consisting of U.S. Government & Agency securities. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Treasury Notes 94.3 Short-Term/Money Market Investments 5.0 U.S. Government Agencies/Mortgage-Backed 1.9 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES December 31, 2016 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $14,061,452)—Note 1(b): Unaffiliated issuers 59,486,888 58,577,004 Affiliated issuers 917,396 917,396 Dividends, interest and securities lending income receivable 168,404 Prepaid expenses 29,311 59,692,115 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 34,891 Cash overdraft due to Custodian 16,295 Payable for investment securities purchased 776,558 Payable for shares of Beneficial Interest redeemed 7,651 Accrued expenses 68,583 903,978 Net Assets ($) 58,788,137 Composition of Net Assets ($): Paid-in capital 60,300,907 Accumulated undistributed investment income—net 210,217 Accumulated net realized gain (loss) on investments (813,103) Accumulated net unrealized appreciation (depreciation) on investments (909,884) Net Assets ($) 58,788,137 Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 4,461,967 Net Asset Value Per Share ($) See notes to financial statements. 9 STATEMENT OF OPERATIONS Year Ended December 31, 2016 Investment Income ($): Income: Interest 1,203,275 Dividends from affiliated issuers 4,048 Income from securities lending—Note 1(b) 12,417 Total Income 1,219,740 Expenses: Management fee—Note 3(a) 277,905 Professional fees 111,266 Shareholder servicing costs—Note 3(b) 105,251 Registration fees 31,252 Prospectus and shareholders’ reports 10,812 Trustees’ fees and expenses—Note 3(c) 6,643 Custodian fees—Note 3(b) 6,140 Loan commitment fees—Note 2 2,173 Miscellaneous 19,494 Total Expenses 570,936 Less—reduction in fees due to earnings credits—Note 3(b) (818) Net Expenses 570,118 Investment Income—Net 649,622 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 849,710 Net realized gain (loss) on futures 37,613 Net Realized Gain (Loss) 887,323 Net unrealized appreciation (depreciation) on investments (871,995) Net Realized and Unrealized Gain (Loss) on Investments 15,328 Net Increase in Net Assets Resulting from Operations 664,950 See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2016 2015 Operations ($): Investment income—net 649,622 667,915 Net realized gain (loss) on investments 887,323 793,606 Net unrealized appreciation (depreciation) on investments (871,995) (865,227) Net Increase (Decrease) in Net Assets Resulting from Operations 664,950 596,294 Distributions to Shareholders from ($): Investment income—net Beneficial Interest Transactions ($): Net proceeds from shares sold 101,753,810 99,602,718 Distributions reinvested 618,157 959,304 Cost of shares redeemed (108,341,066) (107,975,660) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 64,803,316 72,728,902 End of Period 58,788,137 64,803,316 Undistributed investment income—net 210,217 177,123 Capital Share Transactions (Shares): Shares sold 7,571,515 7,461,373 Shares issued for distributions reinvested 45,870 71,931 Shares redeemed (8,064,414) (8,092,877) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 11 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended December 31, 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 13.20 13.30 13.22 13.68 13.85 Investment Operations: Investment income—net a .10 .10 .10 .08 .10 Net realized and unrealized gain (loss) on investments (.02) b (.05) .13 (.36) .06 Total from Investment Operations .08 .05 .23 (.28) .16 Distributions: Dividends from investment income—net (.10) (.15) (.15) (.18) (.22) Dividends from net realized gain on investments — (.11) Total Distributions (.10) (.15) (.15) (.18) (.33) Net asset value, end of period 13.18 13.20 13.30 13.22 13.68 Total Return (%) .50 .40 1.75 (2.08) 1.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .62 .66 .56 .66 .83 Ratio of net expenses to average net assets .62 .65 .55 .65 .65 Ratio of net investment income to average net assets .70 .73 .69 .61 .71 Portfolio Turnover Rate 161.47 231.02 250.40 97.02 115.88 Net Assets, end of period ($ x 1,000) 58,788 64,803 72,729 79,597 100,297 a Based on average shares outstanding. b In addition to net realized and unrealized gains on investments, this amount includes a decrease in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the portfolio investments. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus U.S. Treasury Intermediate Term Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 13 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), and futures are valued each business day by an independent pricing service (the “Service”) approved by the fund’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the 14 value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 – Other Significant Observable
